 



Exhibit 10.51



NEUSTAR, INC.
2005 Stock Incentive Plan

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I PURPOSE
    1  
 
       
ARTICLE II DEFINITIONS
    1  
 
       
ARTICLE III ADMINISTRATION
    7  
 
       
ARTICLE IV SHARE LIMITATION
    10  
 
       
ARTICLE V ELIGIBILITY
    13  
 
       
ARTICLE VI STOCK OPTIONS
    13  
 
       
ARTICLE VII STOCK APPRECIATION RIGHTS
    16  
 
       
ARTICLE VIII RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS
    18  
 
       
ARTICLE IX PERFORMANCE AWARDS
    20  
 
       
ARTICLE X OTHER STOCK-BASED AWARDS
    21  
 
       
ARTICLE XI TERMINATION OR AMENDMENT OF PLAN/NON-TRANSFERABILITY OF AWARDS
    22  
 
       
ARTICLE XII UNFUNDED PLAN
    23  
 
       
ARTICLE XIII GENERAL PROVISIONS
    23  
 
       
ARTICLE XIV EFFECTIVE DATE OF PLAN
    26  
 
       
ARTICLE XV TERM OF PLAN
    26  
 
       
ARTICLE XVI NAME OF PLAN
    27  
 
       

2



--------------------------------------------------------------------------------



 



NEUSTAR, INC.
 
2005 STOCK INCENTIVE PLAN
 
ARTICLE I
PURPOSE
     The purpose of this NeuStar, Inc. 2005 Stock Incentive Plan is to enhance
the profitability and value of the Company for the benefit of its stockholders
by enabling the Company to offer Eligible Employees, Consultants and
Non-Employee Directors stock-based and other incentives (thereby creating a
means to raise the level of equity ownership by such individuals) and provide
other incentives in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.
ARTICLE II
DEFINITIONS
     For purposes of the Plan, the following terms shall have the following
meanings:
     2.1 “Acquisition Event” has the meaning set forth in Section 4.2(d).
     2.2 “Affiliate” means each of the following: (a) any Subsidiary or Parent;
(b) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) that is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
and (c) any other entity in which the Company or any of its Affiliates has a
material equity interest and that is designated as an “Affiliate” by resolution
of the Committee.
     2.3 “Award” means any award under the Plan of any Option, Stock
Appreciation Right, Restricted Stock Award, RSU Award, Performance Award or
Other Stock-Based Award.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Cause” means with respect to a Participant’s Termination of Employment
or Termination of Consultancy, the following: (a) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
or a concept of like import), “cause” as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of “cause”
applies only on occurrence of a change in control, such definition of “cause”
shall not apply until a change in control actually takes place and then only
with regard to a termination in the period covered thereby; or (b) if such an
agreement does not exist or “cause” is not defined in any such agreement,
termination due to a Participant’s (i) insubordination, (ii) dishonesty,
(iii) fraud, (iv) incompetence, (v) moral turpitude, (vi) willful misconduct,
(vii) refusal to perform his or her duties or responsibilities for any reason
other than illness or incapacity, or (viii) materially

1



--------------------------------------------------------------------------------



 



unsatisfactory performance of his or her duties for the Company or an Affiliate,
in each case as determined by the Committee in its sole discretion. With respect
to a Participant’s Termination of Directorship, “cause” means an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.
     2.7 “Committee”
     (a) With respect to the application of the Plan to Eligible Employees and
Consultants, the “Committee” means the Compensation and Stock Option Committee
of the Board appointed from time to time by the Board (or another committee or
committees of the Board appointed for the purposes of administering the Plan).
In the event that more than one Committee is appointed by the Board, the Board
shall specify with respect to each Committee the group of Persons with respect
to which such Committee shall have the power to grant Awards. In the event that
more than one Committee is appointed by the Board, then each reference in the
Plan to “the Committee” shall be deemed a reference to each such Committee
(subject to the last sentence of this paragraph); provided, however, that each
such Committee may exercise only the power and authority granted to “the
Committee” by the Plan with respect to those Persons to which it has the power
to grant Awards as specified in the resolution of the Board appointing such
Committee. Each Committee shall be comprised of two or more Directors. Each
Committee shall consist of two or more non-employee directors, each of whom is
intended to be a “non-employee director” as defined in Rule 16b-3 promulgated
under Section 16(b) of the Exchange Act, an “outside director” as defined under
Section 162(m) of the Code and, to the extent required by the rules and
regulations of the New York Stock Exchange, an “independent director” as defined
under such rules and regulations; provided, however, that the foregoing shall
not apply to any Committee that does not have the power to grant Awards to
executive officers or Directors of the Company or otherwise make any decisions
with respect to the timing or the pricing of any Awards granted to executive
officers and Directors. If for any reason such Committee does not meet the
requirements of Rule 16b-3 or Section 162(m) of the Code, such noncompliance
with the requirements of Rule 16b-3 or Section 162(m) of the Code, as
applicable, shall not affect the validity of Awards, grants, interpretations or
other actions of the Committee.
     (b) With respect to the application of the Plan to Non-Employee Directors,
the “Committee” means the Board.
     2.8 “Common Stock” means the Company’s Class A Common Stock, $0.001 par
value per share, of the Company.
     2.9 “Company” means NeuStar, Inc., a Delaware corporation, and its
successors by operation of law.
     2.10 “Consultant” means any individual who (either directly or through his
or her employer) is an advisor or consultant to, or subject to Section 5.3, a
prospective advisor or

2



--------------------------------------------------------------------------------



 



consultant to, the Company or an Affiliate.
     2.11 “Detrimental Activity” means: (a) an activity that results, or if
known could result, in the Participant’s Termination for Cause; or (b) an
activity that violates any agreement or written policy of the Company or its
Affiliates applicable to the Participant, including, without limitation,
regarding confidentiality, competition, solicitation or disparagement; or (c)
such other definition as the Committee may provide in an Award agreement. All
determinations as to the occurrence of a Detrimental Activity on the part of a
Participant shall be made by the Committee in its sole discretion.
     2.12 “Director” means a member of the Board of Directors of the Company (or
any successor to the Company).
     2.13 “Disability” means, with respect to a Participant’s Termination, the
following: (a) in the case where there is an employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “disability” (or words or a concept of like import),
“disability” as defined under such agreement; provided, however, that with
regard to any agreement under which the definition of “disability” applies only
on occurrence of a change in control, such definition of “cause” shall not apply
until a change in control actually takes place and then only with regard to a
termination in the period covered thereby; or (b) if such an agreement does not
exist or if “disability” is not defined in any such agreement, a permanent and
total disability as defined in Section 22(e)(3) of the Code. A Disability shall
be deemed to occur only at the time of the determination by the Committee of the
Disability.
     2.14 “Effective Date” means the effective date of the Plan as defined in
Article XV.
     2.15 “Eligible Employee” means each employee of, or subject to Section 5.3,
each prospective employee of, the Company or an Affiliate.
     2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any references to any section of the Exchange Act shall also be a reference to
any successor provision.
     2.17 “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below shall mean, with respect
to any class or series of outstanding shares of Common Stock, the Closing Price
for such Common Stock on such date. The “Closing Price” on any date shall mean
the closing price for such Common Stock, regular way, or, in case no such sale
takes place on such day, the average of the high and low trading prices, regular
way, for such Common Stock, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if such Common Stock is
not listed or admitted to trading on the New York Stock Exchange, as reported on
the principal consolidated transaction reporting system with respect to
securities listed on the principal national securities exchange on which such
Common Stock is listed or admitted to trading or, if such Common Stock is not
listed or admitted to trading on any national securities exchange, the last
quoted price, or, if not so quoted, the average of the high

3



--------------------------------------------------------------------------------



 



bid and low asked prices in the over-the-counter market, as reported by the
Nasdaq Stock Market or, if such system is no longer in use, the principal other
automated quotation system that may then be in use or, if such Common Stock is
not quoted by any such organization, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in such
Common Stock selected by the Board or, in the event that no trading price is
available for such Common Stock, the fair market value of the Common Stock, as
determined in good faith by the Board of Directors of the Company.
Notwithstanding the foregoing, if the Common Stock is offered to the public in
an initial public offering, the Fair Market Value of the shares of Common Stock
at the time that the offering commences shall be the price per share at which
shares are first sold to the public in the Company’s initial public offering.
     2.18 “Family Member” means “family member” as defined in Section A(1)(a)(5)
of the general instructions of Form S-8, or any successor thereto, as in effect
from time to time.
     2.19 “Incentive Stock Option” means any Option awarded to an Eligible
Employee under this Plan intended to be and designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.
     2.20 “Non-Employee Director” means a Director of the Company who is not an
active employee of the Company or an Affiliate.
     2.21 “Non-Qualified Stock Option” means any Option awarded under this Plan
that is not an Incentive Stock Option.
     2.22 “Non-Tandem Stock Appreciation Right” shall mean the right to receive
an amount in cash and/or stock equal to the difference between (a) the Fair
Market Value of a share of Common Stock on the date such right is exercised, and
(b) the aggregate exercise price of such right, otherwise than on surrender of
an Option.
     2.23 “Option” means any option to purchase shares of Common Stock granted
to Eligible Employees, Non-Employee Directors or Consultants pursuant to
Article VI.
     2.24 “Other Stock-Based Award” means an Award under Article X of the Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock.
     2.25 “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
     2.26 “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.
     2.27 “Performance Award” means an Award made pursuant to Article IX of the
Plan, which may be stated with reference to shares of Common Stock or to cash.
     2.28 “Performance Period” has the meaning set forth in Section 9.1.

4



--------------------------------------------------------------------------------



 



     2.29 “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.
     2.30 “Plan” means this NeuStar, Inc. 2005 Stock Incentive Plan, as amended
from time to time.
     2.31 “Prior Plan” means the NeuStar, Inc. 1999 Equity Incentive Plan, as
amended from time to time.
     2.32 “Reference Stock Option” has the meaning set forth in Section 7.1.
     2.33 “Restricted Stock Award” means an Award of shares of Common Stock, or
the right to receive shares of Common Stock in the future, subject to the
restrictions under Article VIII.
     2.34 “RSU” means a restricted stock unit, which is an Award the value of
which is calculated by reference to the value of shares of Common Stock, subject
to the restrictions under Article VIII.
     2.35 “Restriction Period” has the meaning set forth in Subsection 8.3(a)
with respect to Restricted Stock Awards.
     2.36 “Retirement” means, unless otherwise provided by the Committee at
grant, a Termination of Employment without Cause or Termination of Consultancy
without Cause (other than, in any such case, after the occurrence of an event
that would provide a basis for a Cause termination) at or after age 60 (provided
the Participant has at least ten years of service to the Company or its
Affiliates) or after age 65 (provided the Participant has at least five years of
service to the Company or its Affiliates). With respect to a Termination of
Directorship, Retirement means the failure to stand for reelection or the
failure to be reelected on or after the Participant has attained age 72
(provided the Participant has at least five years of service to the Company or
its Affiliates). Determinations of length of service shall be made by the
Committee in its sole discretion.
     2.37 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provision.
     2.38 “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any Treasury Regulations
thereunder.
     2.39 “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.
     2.40 “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Article VII.

5



--------------------------------------------------------------------------------



 



     2.41 “Stock Option” or “Option” means any option to purchase shares of
Common Stock granted to Eligible Employees, Non-Employee Directors or
Consultants granted pursuant to Article VI.
     2.42 “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.
     2.43 “Substitute Awards” mean Awards granted or shares of Common Stock
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted by a company acquired by the Company or an Affiliate
(including pursuant to an asset purchase) or with which the Company or an
Affiliate otherwise combines.
     2.44 “Tandem Stock Appreciation Right” means the right to surrender to the
Company all (or a portion) of an Option in exchange for an amount in cash and/or
stock equal to the difference between (a) the Fair Market Value, on the date
such Option (or such portion thereof) is surrendered, of the Common Stock
covered by such Option (or such portion thereof), and (b) the aggregate exercise
price of such Option (or such portion thereof).
     2.45 “Ten Percent Stockholder” means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent, in accordance with the Treasury
Regulations applicable to incentive stock options.
     2.46 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
     2.47 “Termination of Consultancy” means: (a) that the Consultant is no
longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity retaining a Participant as a Consultant ceases to be an Affiliate unless
the Participant otherwise is, or thereupon becomes, a Consultant to the Company
or another Affiliate at the time the entity ceases to be an Affiliate. In the
event that a Consultant becomes an Eligible Employee or a Non-Employee Director
upon the termination of his or her consultancy, unless otherwise determined by
the Committee, in its sole discretion, no Termination of Consultancy shall be
deemed to occur until such time as such Consultant is no longer any of a
Consultant, an Eligible Employee or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may otherwise define Termination of Consultancy in the
Award agreement or, if no rights of a Participant are reduced, may otherwise
define Termination of Consultancy thereafter.
     2.48 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a Director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, the Participant shall not experience a Termination until the
Participant has a Termination of Employment or Termination of Consultancy, as
the case may be.
     2.49 “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that

6



--------------------------------------------------------------------------------



 



an Eligible Employee becomes a Consultant or a Non-Employee Director upon the
termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer any of an
Eligible Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may otherwise define Termination of Employment in the
Award agreement or, if no rights of a Participant are reduced, may otherwise
define Termination of Employment thereafter.
     2.50 “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including by the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.
ARTICLE III
ADMINISTRATION
     3.1 The Committee. The Plan shall be administered and interpreted by the
Committee. Notwithstanding anything herein to the contrary, the Board shall have
authority for administration and interpretation of the Plan with respect to
Non-Employee Directors and all references herein to the authority of the
Committee as applied to Non-Employee Directors shall be deemed to refer to the
Board.
     3.2 Grants of Awards. The Committee shall have full authority to grant,
pursuant to the terms of the Plan, to Eligible Employees, Consultants and
Non-Employee Directors: (i) Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock Awards, (iv) RSU Awards, (v) Performance Awards, and
(vi) Other Stock-Based Awards. Without limiting the generality of the foregoing,
the Committee shall have the authority:
     (a) to select the Eligible Employees, Consultants and Non-Employee
Directors to whom Awards may from time to time be granted hereunder;
     (b) to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Employees,
Consultants or Non-Employee Directors;
     (c) to determine the number of shares of Common Stock (if any) to be
covered by an Award granted hereunder;
     (d) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);

7



--------------------------------------------------------------------------------



 



     (e) to determine whether, to what extent and under what circumstances
grants of Options and other Awards under the Plan are to operate on a tandem
basis and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;
     (f) to determine whether and under what circumstances an Option may be
settled in cash, Common Stock and/or restricted stock;
     (g) to determine whether, to what extent and under what circumstances
Common Stock and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the Participant;
     (h) to determine whether an Option is an Incentive Stock Option or
Non-Qualified Stock Option;
     (i) to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award;
     (j) to modify, extend or renew an Award, subject to Article XII herein and
the prohibition on “repricing” in Section 6.3(a), provided, however, that if an
Award is modified, extended or renewed and thereby deemed to be the issuance of
a new Award under the Code or the applicable accounting rules, the exercise
price of an Option may continue to be the original exercise price even if less
than the Fair Market Value of the Common Stock at the time of such modification,
extension or renewal;
     (k) Subject to the prohibition on “repricing” in Section 6.3(a), to offer
to buy out an Award previously granted, based on such terms and conditions as
the Committee shall establish and communicate to the Participant at the time
such offer is made;
     (l) to determine at grant that an Option shall cease to be exercisable or
an Award shall be forfeited, or that proceeds or profits applicable to an Award
shall be returned to the Company, in the event the Participant engages in a
Detrimental Activity with respect to the Company or its Affiliates and to
interpret such definition and to approve waivers with regard thereto; and
     (m) to determine whether or not an Award is intended to comply with Section
162(m) of the Code.
     3.3 Guidelines.
     (a) Subject to Article XI hereof, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan and perform all acts, including the delegation of its
responsibilities (to the extent permitted by applicable law and applicable stock
exchange rules), as it shall, from time to time, deem advisable; to construe and
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any agreements relating thereto); and to otherwise supervise the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the

8



--------------------------------------------------------------------------------



 



Plan or in any agreement relating thereto in the manner and to the extent it
shall deem necessary to effectuate the purpose and intent of the Plan.
Notwithstanding the foregoing, no action of the Committee under this Section 3.3
shall reduce the rights of any Participant without the Participant’s consent. To
the extent applicable, the Plan is intended to comply with the applicable
requirements of Rule 16b-3 and Section 162(m) of the Code, and the Plan shall be
limited, construed and interpreted in a manner so as to comply therewith.
     (b) Without limiting the generality of the foregoing, the Committee may
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions,
to comply with applicable laws, regulations, or accounting, listing or other
rules with respect to such domestic or foreign jurisdictions.
     3.4 Decisions Final. Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the sole discretion of all and each of them, as the case may be,
and shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.
     3.5 Procedures. The Board shall designate one of the members of the
Committee as chairman and the Committee shall hold meetings, subject to the
By-Laws of the Company, at such times and places as it shall deem advisable,
including, without limitation, by telephone conference or by written consent to
the extent permitted by applicable law. A majority of the Committee members
shall constitute a quorum. All determinations of the Committee shall be made by
a majority of its members. Any decision or determination reduced to writing and
signed by all the Committee members in accordance with the By-Laws of the
Company, shall be fully effective as if it had been made by a vote at a meeting
duly called and held. The Committee shall make such rules and regulations for
the conduct of its business as it shall deem advisable.
     3.6 Assistance of Employees and Advisors; Liability and Indemnification.
     (a) The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers or other employees to execute agreements or other
documents on behalf of the Committee.
     (b) The Committee may employ such legal counsel, consultants and agents as
it may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no officer of the Company or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

9



--------------------------------------------------------------------------------



 



     3.7 Indemnification. To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer and member
or former member of the Committee or the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Committee) or liability (including any
sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
employees, officers, Directors or members or former officers, Directors or
members may have under applicable law or under the Certificate of Incorporation
or By-Laws of the Company or any Affiliate or any agreement of indemnification.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under the Plan.
     3.8 Delegation. The Committee may delegate, to the extent permitted by law
and applicable stock exchange rules, to one or more Directors or one or more
officers or a committee of Directors or officers the right to grant Awards to
Eligible Employees who are not Directors or officers of the Company and to
cancel or suspend Awards to Eligible Employees who are not Directors or officers
of the Company.
ARTICLE IV
SHARE LIMITATION
     4.1 Shares.
     (a) Aggregate Limitation. The following provisions apply in determining the
aggregate number of shares of Common Stock available under the Plan.

  (i)   The aggregate number of shares of Common Stock that may be granted under
the Plan shall not exceed 6,044,715 shares plus (x) any Common Stock available
for grant under the Prior Plan as of the date stockholder approval of the Plan
is obtained, and (y) any other shares under the Prior Plan that again become
available under Section 4.1(a)(ii) (subject to any increase or decrease pursuant
to Section 4.2), which may be either authorized and unissued Common Stock or
Common Stock held in or acquired for the treasury of the Company or both. In no
event shall the aggregate number of shares of Common Stock granted pursuant to
Incentive Stock Options exceed 6,044,715 shares.     (ii)   If an Award (or an
award under the Prior Plan) is forfeited, expires or otherwise terminates
without issuance, or is settled for cash, the shares of Common Stock subject to
such Award shall, to the extent of such forfeiture, expiration, termination or
cash settlement, again be available for Awards under the Plan. If any shares of
Common Stock subject to an Award (or an award under the Prior Plan) are
forfeited, expire or otherwise terminate without issuance of such shares, or any
Award or Prior Plan award is settled for cash, the shares shall, to the extent

10



--------------------------------------------------------------------------------



 



      of such forfeiture, expiration, termination or cash settlement, again be
available for Awards under the Plan. If a Stock Appreciation Right is granted in
tandem with an Option, such grant shall apply only once against the maximum
number of shares of Common Stock that may be issued under the Plan. Shares of
Common Stock underlying Awards (or Prior Plan stock options) settled in cash
shall again be available for issuance under the Plan.

     (b) Substitute Awards. Substitute Awards shall not reduce the shares of
Common Stock authorized for grant under the Plan pursuant to Section 4.1(a).
Additionally, in the event that a company acquired by the Company or an
Affiliate, or with which the Company or an Affiliate combines, has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares of Common Stock authorized for grant under the Plan; provided that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall be made only to individuals who were
employed by the acquired company prior to such acquisition or combination.
     4.2 Changes.
     (a) The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate or (vi) any other corporate
act or proceeding.
     (b) Subject to the provisions of Section 4.2(d), in the event of any such
change in the capital structure or business of the Company by reason of any
stock split, reverse stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, consolidation, spin-off,
reorganization, partial or complete liquidation, issuance of rights or warrants
to purchase any Common Stock or securities convertible into Common Stock, any
sale or transfer of all or part of the Company’s assets or business, any special
cash dividend or any other corporate transaction or event having an effect
similar to any of the foregoing and effected without receipt of consideration by
the Company and the Committee determines in good faith that an adjustment is
necessary or appropriate under the Plan to prevent substantial dilution or
enlargement of the rights granted to, or available for, Participants under the
Plan, then the aggregate number and kind of shares that thereafter may be issued
under the Plan, the number and kind of shares or other property (including cash)
to be issued upon exercise of an outstanding Award or under other Awards granted
under the Plan and the purchase price thereof shall be appropriately adjusted
consistent with such change in such manner as the Committee may deem

11



--------------------------------------------------------------------------------



 



equitable to prevent substantial dilution or enlargement of the rights granted
to, or available for, Participants under the Plan, and any such adjustment
determined by the Committee in good faith shall be final, binding and conclusive
on the Company and all Participants and employees and their respective heirs,
executors, administrators, successors and assigns. In connection with any event
described in this paragraph, the Committee may provide, in its sole discretion,
for the cancellation of any outstanding Awards and payment in cash or other
property in exchange therefor. Except as provided in this Section 4.2 or in the
applicable Award agreement, a Participant shall have no rights by reason of any
issuance by the Company of any class or securities convertible into stock of any
class, any subdivision or consolidation of shares of stock of any class, the
payment of any stock dividend, any other increase or decrease in the number of
shares of stock of any class, any sale or transfer of all or part of the
Company’s assets or business or any other change affecting the Company’s capital
structure or business.
     (c) Except as otherwise determined by the Committee, fractional shares of
Common Stock resulting from any adjustment in Awards pursuant to Section 4.2(a)
or (b) shall be aggregated until, and eliminated at, the time of exercise by
rounding-down and any remaining fractional shares of Common Stock shall be
settled in cash. Notice of any adjustment shall be given by the Committee to
each Participant whose Award has been adjusted and such adjustment (whether or
not such notice is given) shall be effective and binding for all purposes of the
Plan.
     (d) In the event of (x) a merger or consolidation in which the Company is
not the surviving entity, (y) any transaction that results in the acquisition of
substantially all of the Company’s outstanding Common Stock by a single person
or entity or by a group of persons and/or entities acting in concert, or (z) the
sale or transfer of all or substantially all of the Company’s assets (all of the
foregoing being referred to as an “Acquisition Event”), then the Committee, in
its sole discretion, may terminate all vested and unvested Awards that are
outstanding as of the date of Acquisition Event by delivering notice of
termination to each Participant at least 20 days prior to the date of the
Acquisition Event, in which case, during the period from the date on which such
notice of termination is delivered to the date of the Acquisition Event, each
such Participant shall have the right to exercise in full all of his or her
vested and unvested Awards that are then outstanding (without regard to any
limitations on vesting or exercisability otherwise contained in the Award
agreements), but any such exercise shall be contingent on the consummation of
the Acquisition Event, and, provided that, if the Acquisition Event does not
occur within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void. If
an Acquisition Event occurs but the Committee does not terminate the outstanding
Awards pursuant to this Section 4.2(d), then the provisions of Section 4.2(b)
shall apply.
     4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to
the contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

12



--------------------------------------------------------------------------------



 



ARTICLE V
ELIGIBILITY
     5.1 General Eligibility. All Eligible Employees, Consultants and
Non-Employee Directors are eligible to be granted Awards. Eligibility for the
grant of Awards and actual participation in the Plan shall be determined by the
Committee in its sole discretion.
     5.2 Incentive Stock Options. Notwithstanding the foregoing, only Eligible
Employees of the Company, its Subsidiaries and its Parent (if any) are eligible
to be granted Incentive Stock Options under this Plan. Eligibility for the grant
of an Incentive Stock Option and actual participation in this Plan shall be
determined by the Committee in its sole discretion.
     5.3 General Requirement. The vesting and exercise of Awards granted to a
prospective employee or consultant shall be conditioned upon such individual
actually becoming an employee of or consultant to the Company or an Affiliate
within a reasonable time thereafter, as determined by the Committee.
ARTICLE VI
STOCK OPTIONS
     6.1 Options. Options may be granted alone or in addition to other Awards
granted under the Plan. The Committee shall have the authority to grant any
Eligible Employee, Consultant or Non-Employee Director one or more Options. Each
Option granted under the Plan shall be either: (a) an Incentive Stock Option or
(b) a Non-Qualified Stock Option.
     6.2 Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. The Committee shall have the authority to grant any
Consultant or Non-Employee Director one or more Non-Qualified Stock Options. To
the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof that does not so qualify
shall constitute a separate Non-Qualified Stock Option.
     6.3 Terms of Options. Options granted under the Plan shall be subject to
the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:
     (a) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per share of Common Stock subject to an Option shall be
determined by the Committee at the time of grant, provided that the per-share
exercise price of any Option shall not be less than 100% (or, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, 110%) of the Fair
Market Value of the Common Stock at the time of grant (unless adjusted in
accordance with Section 4.2(b) pursuant to a merger, acquisition, or similar
corporate transaction). Other than pursuant to Section 4.2(b), in the absence of
stockholder approval, the Committee shall not be permitted to (a) lower the
option price per share of an Option after it is granted, (b) cancel an Option
when the option price per share exceeds the Fair Market Value of the underlying
shares in exchange for another Award (other than in connection with Substitute
Awards), and (c) take any other action with respect to an Option that may be
treated as a

13



--------------------------------------------------------------------------------



 



repricing under the rules and regulations of the New York Stock Exchange.
     (b) Option Term. The term of each Option shall be fixed by the Committee,
provided that no Option shall be exercisable more than ten (10) years after the
date the Option is granted, and provided, further, that the term of an Incentive
Stock Option granted to a Ten Percent Stockholder shall not exceed five years.
     (c) Exercisability. Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant. Notwithstanding the foregoing, the Committee may waive any limitations on
exercisability at any time at or after grant in whole or in part (including
waiver of installment exercise provisions or acceleration of the time at which
such Option may be exercised), including, without limitation, in connection with
an employment termination.
     (d) Method of Exercise. Subject to whatever installment exercise and
waiting period provisions apply under subsection (c) above, to the extent
vested, Options may be exercised in whole or in part at any time during the
Option term, by giving written notice of exercise to the Company specifying the
number of shares of Common Stock to be purchased. Such notice shall be
accompanied by payment in full of the purchase price (or arrangements
satisfactory to the Committee made for such payment) as follows: (i) in cash or
by check, bank draft or money order payable to the order of the Company; or
(ii) on such other terms and conditions as may be acceptable to the Committee,
including the tendering (either actually or through attestation) or withholding
of shares of Common Stock. No shares of Common Stock shall be issued until
payment therefor, as provided herein, has been made or provided for.
     (e) Non-Transferability of Options. No Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Options shall be exercisable, during the Participant’s lifetime, only by
the Participant. Notwithstanding the foregoing, the Committee may determine, in
its sole discretion, at the time of grant or thereafter that a Non-Qualified
Stock Option that is otherwise not Transferable pursuant to this Section is
Transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee (including as provided
under Section 11.2). A Non-Qualified Stock Option that is Transferred to a
Family Member pursuant to the preceding sentence (i) may not be subsequently
Transferred otherwise than by will or by the laws of descent and distribution
and (ii) remains subject to the terms of the Plan and the applicable Award
agreement. Any shares of Common Stock acquired upon the exercise of a
Non-Qualified Stock Option by a permissible transferee of a Non-Qualified Stock
Option or a permissible transferee pursuant to a Transfer after the exercise of
the Non-Qualified Stock Option shall be subject to the terms of the Plan and the
applicable Award agreement.
     (f) Termination by Death, Disability or Retirement. Except as otherwise
(x) provided in a written agreement between the Company and the Participant or
(y) determined by the Committee at grant or (if no rights of the Participant are
reduced) thereafter, if a Participant’s Termination is by reason of death,
Disability or Retirement, all Options that are held by such Participant that are
vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant (or, in the case of death, by the legal
representative of the Participant’s estate) at any time within a period of one
year from the date of such Termination,

14



--------------------------------------------------------------------------------



 



but in no event beyond the expiration of the stated term of such Options if the
Options are Incentive Stock Options or if such Termination is by reason of
Retirement; provided, however, that in the case of Retirement or Disability, if
the Participant dies within such exercise period, all unexercised Options held
by such Participant shall thereafter be exercisable, to the extent to which they
were exercisable at the time of death, for a minimum period of 90 days from the
date of such death, but in no event beyond the expiration of the stated term of
such Options if the Options are Incentive Stock Options.
     (g) Termination for Cause. Except as otherwise (x) provided in a written
agreement between the Company and the Participant or (y) determined by the
Committee at grant or (if no rights of the Participant are reduced) thereafter,
if a Participant’s Termination (i) is for Cause or (ii) is a voluntary
Termination after the occurrence of an event that would be grounds for a
Termination for Cause, all Options held by such Participant, whether or not
vested, shall thereupon terminate and expire as of the date of such Termination
or, if earlier, the date of the Cause event. If a Participant’s service with the
Company is suspended pending an investigation of whether the Participant shall
be terminated for Cause, all of the Participant’s rights under any Option shall
be suspended during the period of investigation.
     (h) Termination for Any Other Reason. Except as otherwise (x) provided in a
written agreement between the Company and the Participant or (y) determined by
the Committee at grant, or (if no rights of the Participant are reduced)
thereafter, if a Participant’s Termination is for any reason not set forth in
Section 6.3(g) or (h), all Options that are held by such Participant that are
vested and exercisable at the time of the Participant’s Termination may be
exercised by the Participant at any time within a period of 90 days from the
date of such Termination, but in no event beyond the expiration of the stated
term of such Options.
     (i) Unvested Options. Except as otherwise (x) provided in a written
agreement between the Company and the Participant or (y) determined by the
Committee at grant or (if no rights of the Participant are reduced) thereafter,
Options that are not vested as of the date of a Participant’s Termination for
any reason shall terminate and expire as of the date of such Termination.
     (j) Incentive Stock Option Limitations. To the extent that the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000
(or such other amount specified by applicable law), such Options shall be
treated as Non-Qualified Stock Options. Should any provision of this Plan not be
necessary in order for the Stock Options to qualify as Incentive Stock Options,
or should any additional provisions be required, the Committee may amend this
Plan accordingly, without the necessity of obtaining the approval of the
stockholders of the Company.
     (k) Form, Modification, Extension and Renewal of Options. Subject to the
terms and conditions and within the limitations of the Plan, Options shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may (i) modify, extend or renew outstanding Options granted
under the Plan (provided that the rights of a Participant are not reduced
without his or her consent), and (ii) accept the surrender of outstanding
Options (up

15



--------------------------------------------------------------------------------



 



to the extent not theretofore exercised) and authorize the granting of new
Options in substitution therefor (to the extent not theretofore exercised).
Notwithstanding the foregoing, an outstanding Option may not be modified to
reduce the exercise price thereof nor may a new Option at a lower price be
substituted for a surrendered Option (other than adjustments or substitutions in
accordance with Section 4.2), unless such action is approved by the stockholders
of the Company.
     (l) Buyout and Settlement Provisions. The Committee may at any time offer
to buy out an Option previously granted, based on such terms and conditions as
the Committee shall establish and communicate to the Participant at the time
that such offer is made.
     (m) Early Exercise. The Committee may provide that an Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option and such
shares shall be subject to the provisions of Article VIII and treated as
restricted stock. Any unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.
     (n) Other Terms and Conditions. Options may contain such other provisions,
which shall not be inconsistent with any of the terms of the Plan, as the
Committee shall deem appropriate.
ARTICLE VII
STOCK APPRECIATION RIGHTS
     7.1 Tandem Stock Appreciation Rights. Tandem Stock Appreciation Rights may
be granted in conjunction with all or part of any Option (a “Reference Stock
Option”) granted under the Plan. In the case of a Non-Qualified Stock Option,
such rights may be granted either at or after the time of the grant of such
Reference Stock Option. In the case of an Incentive Stock Option, such rights
may be granted only at the time of the grant of such Reference Stock Option.
     7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:
     (a) Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.
     (b) Exercisability. Tandem Stock Appreciation Rights shall be exercisable
only at

16



--------------------------------------------------------------------------------



 



such time or times and to the extent that the Reference Stock Options to which
they relate shall be exercisable in accordance with the provisions of
Article VI, and shall be subject to the provisions of Section 6.3(c).
     (c) Method of Exercise. A Tandem Stock Appreciation Right may be exercised
by the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2.
Options that have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.
     (d) Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as determined by the Committee in its sole discretion
at the time of grant or, if permitted by the grant, at the time of exercise)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement multiplied by the number of shares in respect of which the
Tandem Stock Appreciation Right shall have been exercised. The exercise price of
a Tandem Stock Appreciation Right shall be required to be in accordance with
Section 6.3(a) on the date of grant except (i) if such Tandem Stock Appreciation
Right is added to an Option after the date of grant of the Option, or (ii) in
the case of Substitute Awards, in connection with an adjustment pursuant to
Section 4.2(b).
     7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Options granted under the
Plan.
     7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights.
Non-Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, and the following:
     (a) Term. The term of each Non-Tandem Stock Appreciation Right shall be
fixed by the Committee, but shall not exceed ten (10) years after the date the
right is granted.
     (b) Exercisability. Non-Tandem Stock Appreciation Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at grant.
     (c) Method of Exercise. Subject to the installment, exercise and waiting
period provisions that apply under subsection (b) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time in
accordance with the applicable Award agreement, by giving written notice of
exercise to the Company specifying the number of Non-Tandem Stock Appreciation
Rights to be exercised.
     (d) Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right, a
Participant shall be entitled to receive, for each right exercised, an amount in
cash and/or Common Stock (as determined by the Committee in its sole discretion
at the time of grant or, if permitted by the grant, at the time of exercise) no
greater than the excess of the Fair Market

17



--------------------------------------------------------------------------------



 



Value of one share of Common Stock on the date the right is exercised over the
Fair Market Value of one share of Common Stock on the date the right was awarded
to the Participant. The exercise price of a Non-Tandem Stock Appreciation Right
may not be less than 100% of Fair Market Value of a share of Common Stock on the
date of grant except in the case of Substitute Awards, in connection with an
adjustment pursuant to Section 4.2(b). Other than pursuant to Section 4.2(b), in
the absence of stockholder approval, the Committee shall not be permitted to
(a) lower the Fair Market Value per share of a Non-Tandem Stock Appreciation
Right after it is granted, (b) cancel a Non-Tandem Stock Appreciation Right when
the Fair Market Value per share at grant exceeds the Fair Market Value of the
underlying shares in exchange for another Award (other than in connection with
Substitute Awards), and (c) take any other action with respect to a Non-Tandem
Stock Appreciation Right that may be treated as a repricing under the rules and
regulations of the New York Stock Exchange.
ARTICLE VIII
RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS
     8.1 Restricted Stock Awards and RSU Awards. Restricted Stock Awards and RSU
Awards may be issued either alone or in addition to other Awards granted under
the Plan. The Committee shall determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, grants of
Restricted Stock Awards and RSU Awards shall be made, the number of shares to be
awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. RSU Awards may be settled in shares of
Common Stock and/or in cash or any combination as determined by the Committee in
its sole discretion at or after the time of grant.
     8.2 Awards and Certificates. Eligible Employees, Consultants and
Non-Employee Directors selected to receive a Restricted Stock Award or RSU Award
shall not have any rights with respect to such Award, unless and until such
Participant has delivered a fully executed copy of the agreement evidencing the
Award to the Company and has otherwise complied with the applicable terms and
conditions of such Award. Further, such Award shall be subject to the following
conditions:
     (a) Purchase Price. Unless (x) otherwise provided by the Committee or
(y) prohibited by applicable law, the purchase price of a Restricted Stock Award
or RSU Award shall be zero. If required by law or the Committee otherwise
determines that a Restricted Stock Award or RSU Award shall have a purchase
price, such purchase price shall not be less than par value.
     (b) Acceptance. Restricted Stock Awards must be accepted within the period,
if any, specified by the Committee at grant, by executing an Award agreement and
by paying the price (if any) the Committee has designated thereunder (such
acceptance may be in any manner that the Committee may establish, including
deemed acceptance).
     8.3 Restrictions and Conditions. Restricted Stock Awards and RSU Awards
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

18



--------------------------------------------------------------------------------



 



  (a)   Restriction Period.     (i)   The Participant shall not be permitted to
Transfer a Restricted Stock Award or RSU Award awarded under the Plan during the
period or periods set by the Committee (the “Restriction Period”) commencing on
the date of such Award, as set forth in the Award agreement and such agreement
shall set forth a vesting schedule and any events that would accelerate vesting
of the Restricted Stock Award or RSU Award. The Committee may place conditions
on the grant based on service, attainment of performance goals pursuant to
Section 8.3(a)(ii) below and/or such other factors or criteria as the Committee
may determine in its sole discretion. In addition, the Committee in its sole
discretion may (A) provide for the lapse of restrictions in whole or in part,
(B) accelerate the vesting of all or any part of any Restricted Stock Award or
RSU Award and/or (C) waive the deferral limitations for all or any part of any
such Award.     (ii)   Objective Performance Goals, Formulas or Standards. If
the grant of a Restricted Stock Award or RSU Award or the lapse of restrictions
is based on the attainment of performance goals, the Committee shall establish
the objective performance goals, including, to the extent the Committee so
determines, from among those set forth in Exhibit A hereto, and the applicable
vesting percentage of the Restricted Stock Award or RSU Award applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable fiscal year or at such later date as otherwise determined by the
Committee and while the outcome of the performance goals are substantially
uncertain.

     (b) Rights as a Stockholder; Dividends. Beginning on the date of grant of a
Restricted Stock Award and subject to acceptance of the associated Award
agreement, the Participant shall become a stockholder of the Company with
respect to all shares of Common Stock subject to the Restricted Stock Award and
shall have all of the rights of a stockholder, including the right to vote such
shares and the right to receive distributions made with respect to such shares;
provided, however, that, in the absence of Committee action to the contrary, any
shares of Common Stock or any other property (other than regular cash
distributions) distributed as a dividend or otherwise with respect to any
Restricted Stock Award as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as the shares covered by such Award.
     (c) Termination. Except as otherwise (x) provided in a written agreement
between the Company and the Participant or (y) determined by the Committee at
grant or (if no rights of the Participant are reduced) thereafter, subject to
the applicable provisions of the Award agreement and the Plan, upon a
Participant’s Termination for any reason during the relevant Restriction Period,
all Restricted Stock Awards and RSU Awards still subject to restriction will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at grant or thereafter. In the absence of such provisions in the
Award agreement, in the event of: (i) death, Disability or Retirement,
restrictions shall lapse on the Participant’s Restricted Stock Awards and RSU
Awards on a pro rata monthly basis through the date of Termination, with
performance awards paid at the end of the performance period based on actual
results; and (ii) any other Termination, any unvested Restricted Stock Awards or
RSUs shall immediately be

19



--------------------------------------------------------------------------------



 



cancelled.
     (d) Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock Award or RSU Award,
certificates for shares attributable to such Award shall be delivered to the
Participant (or, if certificates were previously issued, replacement
certificates shall be delivered upon return of the previously issued
certificates). All legends shall be removed from said certificates at the time
of delivery to the Participant, except as otherwise required by applicable law
or other limitations imposed by the Committee. Notwithstanding the foregoing,
actual certificates shall not be issued to the extent that book entry
recordkeeping is used.
ARTICLE IX
PERFORMANCE AWARDS
     9.1 Performance Awards. Performance Awards may be awarded either alone or
in addition to other Awards granted under the Plan. The Committee shall
determine the Eligible Employees, Consultants and Non-Employee Directors, to
whom, and the time or times at which, Performance Awards shall be awarded, the
number of Performance Awards to be awarded to any person, the duration of the
period (the “Performance Period”) during which, and the conditions under which,
a Participant’s right to Performance Awards will be vested, the ability of
Participants to defer receipt of Performance Awards, and the other terms and
conditions of the Award in addition to those set forth in Section 9.2.
     The Committee shall condition the right to payment or vesting of any
Performance Award upon the attainment of objective performance goals established
pursuant to Section 9.2(b) below.
     9.2 Terms and Conditions. Performance Awards awarded pursuant to this
Article IX shall be subject to the following terms and conditions:
     (a) Earning or Vesting of Performance Award. At the expiration of the
applicable Performance Period, the Committee shall determine the extent to which
the performance goals established pursuant to Section 9.2(b) are achieved and
the percentage of each Performance Award that has been earned or vested.
     (b) Objective Performance Goals, Formulas or Standards. The Committee shall
establish the objective performance goals, including, to the extent the
Committee so determines, from among those set forth in Exhibit A hereto, for the
earning of Performance Awards based on a Performance Period applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable Performance Period or, to the extent such Award is intended to comply
with Section 162(m) of the Code, at such later date as permitted thereunder and
while the outcome of the performance goals is substantially uncertain.
     (c) Payment. Following the Committee’s determination, shares of Common
Stock and/or cash, as determined by the Committee in its sole discretion at the
time of grant or, if permitted by the grant, thereafter, shall be delivered to
the Eligible Employee, Consultant or Non-Employee Director, or his legal
representative, in an amount equal to such individual’s earned or vested
Performance Award. Notwithstanding the foregoing, the Committee may, in its

20



--------------------------------------------------------------------------------



 



sole discretion and, to the extent Section 162(m) of the Code is applicable, in
accordance therewith, (i) award a number of shares of Common Stock or an amount
of cash less than the earned Performance Award and/or (ii) subject the payment
of all or part of any Performance Award to additional vesting, forfeiture and
deferral conditions.
     (d) Termination. Subject to the applicable provisions of the Award
agreement and the Plan, upon a Participant’s Termination for any reason during
the Performance Period for a Performance Award, such Performance Award will vest
or be forfeited in accordance with the terms and conditions established by the
Committee at grant or, if no rights of the Participant are reduced, thereafter.
     (e) Accelerated Vesting. The Committee, in its sole discretion, may
accelerate the vesting of all or any part of any Performance Award or waive the
deferral limitations for all or any part of such Award.
ARTICLE X
OTHER STOCK-BASED AWARDS
     10.1 Other Awards.
     (a) Subject to the limitations set forth in Section 4.1(a), the Committee
is authorized to grant to Eligible Employees, Consultants and Non-Employee
Directors Other Stock-Based Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to, shares of Common
Stock, including, but not limited to, (a) shares of Common Stock awarded purely
as a bonus and not subject to any restrictions or conditions, (b) shares of
Common Stock in payment of the amounts due under an incentive or performance
plan sponsored or maintained by the Company or an Affiliate, (c) stock
equivalent units, and (d) Awards valued by reference to book value of shares of
Common Stock. Other Stock-Based Awards may be granted either alone or in
addition to or in tandem with other Awards granted under the Plan.
     (b) Subject to the provisions of the Plan, the Committee shall have
authority to determine the Eligible Employees, Consultants and Non-Employee
Directors to whom, and the time or times at which, such Awards shall be made,
the number of shares of Common Stock to be awarded pursuant to such Awards, and
all other conditions of the Awards.
     (c) The Committee may condition the grant or vesting of Other Stock-Based
Awards upon the attainment of specified performance goals, including, to the
extent the Committee so determines, from among those set forth on Exhibit A
hereto, as the Committee may determine, in its sole discretion.
     10.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:
     (a) Vesting. Any Award under this Article X and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.

21



--------------------------------------------------------------------------------



 



     (b) Price. Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration to the extent permitted by law.
ARTICLE XI
TERMINATION OR AMENDMENT OF PLAN/NON-TRANSFERABILITY OF AWARDS
     11.1 Termination or Amendment. Notwithstanding any other provision of the
Plan, the Board (or a duly authorized Committee thereof) may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure that the Company
may comply with any regulatory requirement referred to in Article XIV), or
suspend or terminate it entirely, retroactively or otherwise; provided, however,
that, except (x) to correct obvious drafting errors or as otherwise required by
law or (y) as specifically provided herein, the rights of a Participant with
respect to Awards granted prior to such amendment, suspension or termination,
may not be reduced without the consent of such Participant and, provided
further, without the approval of the holders of the Company’s Common Stock
entitled to vote in accordance with applicable law, no amendment may be made
that would (i) increase the aggregate number of shares of Common Stock that may
be issued under the Plan under Section 4.1(a) (except by operation of
Section 4.2); (ii) change the classification of individuals eligible to receive
Awards under the Plan; (iii) extend the maximum option period under Section 6.3;
(iv) materially alter the performance goals as set forth in Exhibit A; or
(v) require stockholder approval in order for the Plan to continue to comply
with the applicable provisions of Section 162(m) of the Code, the applicable
stock exchange rules, or, to the extent applicable to Incentive Stock Options,
Section 422 of the Code. In no event may the Plan be amended without the
approval of the stockholders of the Company in accordance with the applicable
laws of the State of Delaware to increase the aggregate number of shares of
Common Stock that may be issued under the Plan, decrease the minimum exercise
price of any Award, or to make any other amendment that would require
stockholder approval under the rules of any exchange or system on which the
Company’s securities are listed or traded at the request of the Company. The
Committee may amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Article IV above, except (x) to correct obvious
drafting errors or as otherwise required by law or applicable accounting rules,
or (y) as specifically provided herein, no such amendment or other action by the
Committee shall reduce the rights of any holder without the holder’s consent.
     11.2 Non-Transferability of Awards. Subject to Section 6.3(e), except as
the Committee may permit, in its sole discretion, at the time of grant or
thereafter, no Award shall be Transferable by the Participant (including,
without limitation to, a Family Member) otherwise than by will or by the laws of
descent and distribution, and all Awards shall be exercisable, during the
Participant’s lifetime, only by the Participant. Any attempt to Transfer any
Award or benefit not otherwise permitted by the Committee in accordance with the
foregoing sentence shall be void, and any such benefit shall not in any manner
be liable for or subject to the debts, contracts, liabilities, engagements or
torts of any person who shall be entitled to such benefit, nor shall it be
subject to attachment or legal process for or against such person. An Option
that is Transferred pursuant to the preceding sentence (i) may not be
subsequently Transferred otherwise than by will or by the laws of descent and
distribution, except as may otherwise be permitted by the Committee and
(ii) remains subject to the terms of the Plan and the applicable

22



--------------------------------------------------------------------------------



 



Award agreement. Notwithstanding anything to the contrary contained in this
Section 11.2 (or, with respect to a Non-Qualified Stock Option, Section 6.3(e)),
if and to the extent approved by the Committee in its sole discretion, an
employee or Non-Employee Director may transfer an Award (but not Awards
constituting in excess of one percent of the Common Stock outstanding in any
single Transfer) to a charitable organization. Any shares of Common Stock
acquired by a permissible transferee shall continue to be subject to the terms
of the Plan and the applicable Award agreement.
ARTICLE XII
UNFUNDED PLAN
     12.1 Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but that are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.
ARTICLE XIII
GENERAL PROVISIONS
     13.1 Legend and Custody.
     (a) The Committee may require each person receiving shares of Common Stock
pursuant to an Option or other Award under the Plan to represent to and agree
with the Company in writing that the Participant is acquiring the shares without
a view to distribution thereof. In addition to any legend required by the Plan,
the certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on Transfer.
     (b) All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under (a) the rules, regulations and other
requirements of the Securities and Exchange Commission, (b) any stock exchange
upon which the Common Stock is then listed or any national securities exchange
system upon whose system the Common Stock is then quoted, or (c) applicable law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     (c) If stock certificates are issued in respect of an Award, the Committee
may require that any stock certificates evidencing such Award be held in custody
by the Company until the Award has vested or the restrictions thereon have
lapsed, and that, as a condition of any grant of such an Award, the Participant
shall have delivered a duly signed stock power, endorsed in blank, relating to
the Common Stock covered by such Award.
     13.2 Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

23



--------------------------------------------------------------------------------



 



     13.3 Deferral; Dividends and Dividend Equivalents. The Committee may, in
its sole discretion, establish terms and conditions pursuant to which the cash
payment or delivery of Common Stock pursuant to an Award may be deferred.
Subject to the provisions of the Plan, the terms of any Award (including a
deferred Award) may provide, if so determined by the Committee in its sole
discretion, for the payment of cash, Common Stock or other property dividends,
or cash payments in amounts equivalent to cash, Common Stock or other property
dividends (“Dividend Equivalents”), on either a current or a deferred basis,
with respect to the number of shares of Common Stock subject to such Award. The
Committee may also provide that any such dividends or dividend equivalents shall
be subject to the same restrictions and risk of forfeiture as the underlying
Award or be deemed to have been reinvested in additional Awards or otherwise
reinvested.
     13.4 No Right to Employment/Directorship/Consultancy. Neither the Plan nor
the grant of any Option or other Award hereunder shall give any Participant or
other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.
     13.5 Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to the Plan, or to otherwise require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld. Upon the vesting of a Restricted Stock Award or
RSU Award (or other Award that is taxable upon vesting), or upon making an
election under Section 83(b) of the Code, a Participant shall pay all required
withholding to the Company. If permitted by the Committee, the minimum
statutorily required withholding obligation with regard to any Participant may
be satisfied by (i) reducing the number of shares of Common Stock otherwise
deliverable or by delivering shares of Common Stock already owned, or (ii) the
Participant’s tendering to the Company of shares of Common Stock owned by such
Participant for at least six months (or such other period, if any, required by
the Committee to avoid adverse accounting treatment) or otherwise acquired by
such Participant on the open market. Any fraction of a share of Common Stock
required to satisfy such tax obligations shall be disregarded and the amount due
shall be paid instead in cash by the Participant.
     13.6 Listing and Other Conditions.
     (a) Except as otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange or system sponsored by a
national securities association, the issuance of any shares of Common Stock
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Option
or other Award with respect to such shares shall be suspended until such listing
has been effected.

24



--------------------------------------------------------------------------------



 



     (b) If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Common Stock pursuant to an Option or other Award
is or may be unlawful or result in the imposition of excise taxes on the Company
under the statutes, rules or regulations of any applicable jurisdiction, the
Company shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act or otherwise, with respect to shares of Common Stock or
Awards, and the right to exercise any Option or other Award shall be suspended
until, in the opinion of said counsel, such sale or delivery shall be lawful or
will not result in the imposition of excise taxes on the Company.
     (c) Upon termination of any period of suspension under this Section 13.6,
any Award affected by such suspension that shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares that would otherwise have become available during the period of
such suspension, but no such suspension shall extend the term of any Award.
     (d) A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests, and
otherwise to cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval as the Company deems necessary or
appropriate.
     13.7 Governing Law. The Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).
     13.8 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.
     13.9 Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.
     13.10 Costs. The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
any Awards hereunder.
     13.11 No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.
     13.12 Death/Disability. The Committee may, in its sole discretion, require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) and/or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.

25



--------------------------------------------------------------------------------



 



The Committee may also require that the agreement of the transferee to be bound
by all of the terms and conditions of the Plan.
     13.13 Section 16(b) of the Exchange Act. All elections and transactions
under the Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3. The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Exchange Act, as it may deem necessary or proper for the administration
and operation of the Plan and the transaction of business thereunder.
     13.14 Section 409A of the Code. The Board may amend the Plan as it deems
advisable to comply with Section 409A of the Code without stockholder consent.
     13.15 Successor and Assigns. The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.
     13.16 Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.
     13.17 Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.
     13.18 Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
ARTICLE XIV
EFFECTIVE DATE OF PLAN
     The Plan shall become effective upon the date specified by the Board in its
resolution adopting the Plan, subject to the approval of the Plan by the
stockholders of the Company within 12 months before or after such date of
adoption, in accordance with the requirements of the laws of the State of
Delaware.
ARTICLE XV
TERM OF PLAN
     No Award shall be granted pursuant to the Plan on or after the tenth
anniversary of the earlier of the date the Plan is adopted or the date of
stockholder approval, but Awards granted prior to such tenth anniversary may
extend beyond that date.

26



--------------------------------------------------------------------------------



 



ARTICLE XVI
NAME OF PLAN
The Plan shall be known as “NeuStar, Inc. 2005 Stock Incentive Plan.”

27



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE GOALS
     Performance goals established for purposes of the grant or vesting of
performance-based Restricted Stock Awards, RSU Awards, Performance Awards and/or
Other Stock-Based Awards shall be based on one or more of the following
performance goals (“Performance Goals”), which may be set in terms of the
performance of the Company or any subsidiary, division, other operational unit
or business segment of the Company: (i) the attainment of certain target levels
of, or a specified increase in, enterprise value or value creation targets;
(ii) the attainment of certain target levels of, or a specified increase in,
after-tax or pre-tax profits, including without limitation as attributable to
continuing and/or other operations of the Company; (iii) the attainment of
certain target levels of, or a specified increase in, operational cash flow or
economic value added; (iv) the attainment of a certain level of reduction of, or
other specified objectives with regard to limiting the level of increase in all
or a portion of, the Company’s bank debt or other long-term or short-term public
or private debt or other similar financial obligations of the Company, which may
be calculated net of cash balances and/or other offsets and adjustments as may
be established by the Committee; (v) the attainment of certain target levels of,
or a specified increase in, earnings per share or earnings per share from
continuing operations; (vi) the attainment of certain target levels of, or a
specified increase in, net sales, revenues, net income or earnings before income
tax or other exclusions; (vii) the attainment of certain target levels of, or a
specified increase in, return on capital employed or return on invested capital;
(viii) the attainment of certain target levels of, or a specified increase in,
after-tax or pre-tax return on stockholder equity; (ix) the attainment of
certain target levels of, or a specified increase in, the fair market value of
the shares of the Company’s Common Stock; (x) the growth in the value of an
investment in the Company’s Common Stock assuming the reinvestment of dividends;
(xi) a transaction that results in the sale of stock or assets of the Company;
(xii) the attainment of certain target levels of, or a specified reduction in,
expenses; or (xiii) implementation, completion or attainment of interim
measurable goals with regard to research, development, products or projects. The
Committee may also exclude the impact of an event or occurrence which the
Committee determines should be appropriately excluded, including
(i) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (ii) an event either not directly related to
the operations of the Company or not within the reasonable control of the
Company’s management, or (iii) a change in tax law or accounting standards
required by generally accepted accounting principles.
     In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
or business segment of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. The
Committee may: (i) designate additional business criteria on which the
performance goals may be based or (ii) adjust, modify or amend the
aforementioned business criteria.

i



--------------------------------------------------------------------------------



 



NEUSTAR, INC.
APPENDIX A — ISRAEL
TO THE 2005 STOCK INCENTIVE PLAN

1.   GENERAL

  1.1   This appendix (the “Appendix”) shall apply only to Participants who are
residents of the state of Israel upon the date of grant of the Award, as defined
below in Section 2, or those who are deemed to be residents of the state of
Israel for tax purposes upon the date of grant of the Award (collectively,
“Israeli Participants”). The provisions specified hereunder shall form an
integral part of the NeuStar, Inc. 2005 Stock Incentive Plan (hereinafter the
“Plan”).     1.2   This Appendix is to be read as a continuation of the Plan and
modifies Awards granted to Israeli Participants only to the extent necessary to
comply with the requirements set by the Israeli law in general, and in
particular, with the provisions of the Israeli Income Tax Ordinance [New
Version] 1961, as may be amended or replaced from time to time. This Appendix
does not add to or modify the Plan in respect of any other category of
Participants.     1.3   The Plan and this Appendix are complementary to each
other and shall be deemed as one. In the event of any conflict, whether explicit
or implied, between the provisions of this Appendix and the Plan, the provisions
set out in the Appendix shall prevail.     1.4   Any capitalized term not
specifically defined in this Appendix shall be construed according to the
interpretation given to it in the Plan.

2.   DEFINITIONS

  2.1   “3(i) Award” means an Award granted pursuant to Section 3(i) of the
Ordinance to an Unapproved Israeli Participant.     2.2   “102 Award” means any
Award granted to an Approved Israeli Participant pursuant to Section 102.    
2.3   “Approved Israeli Participant” means an Israeli Participant who is an
Employee, Director or Officer, but excluding any Controlling Shareholder.    
2.4   “Capital Gain Award” or “CGA” means a Trustee 102 Award elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2).     2.5   “Cash Award”
means any Award granted to an Israeli Participant, provided that such Award
shall be Settled using only cash.     2.6   “Controlling Shareholder” shall have
the meaning ascribed to it in Section 32(9) of the Ordinance.

1



--------------------------------------------------------------------------------



 



  2.7   “Employing Company” means any Israeli corporation, or any foreign
corporation with an Israeli permanent enterprise or research & development
center confirmed by the ITA, that is directly or indirectly Controlled by the
Company or Controls the Company (a “Related Company”); or (b) any Israeli
corporation, or any foreign corporation with an Israeli permanent enterprise or
research & development center confirmed by the ITA, that is Controlled by a
Controlling Shareholder of a Related Company. “Control” for the purpose of this
definition shall have the meaning ascribed to it in Section 32(9) of the
Ordinance.     2.8   “Israeli Award Agreement” means the Israeli Award Agreement
between the Company and an Israeli Participant that sets out the terms and
conditions of an Award.     2.9   “ITA” means the Israeli Tax Authority.    
2.10   “Non-Trustee 102 Award” means a 102 Award granted pursuant to Section
102(c) and not held in trust by, or under the control or supervision of, a
Trustee.     2.11   “Ordinance” means the Israeli Income Tax Ordinance [New
Version] 1961 as now in effect or as hereafter amended.     2.12   “Ordinary
Income Award” or “OIA” means a Trustee 102 Award elected and designated by the
Company to qualify under the ordinary income tax treatment in accordance with
the provisions of Section 102(b)(1).     2.13   “Section 102” means section 102
of the Ordinance and any regulations, rules, orders or procedures promulgated
thereunder as now in effect or as hereafter amended.     2.14   “Settlement of
Award” means the exercise of Options, exercise of Stock Appreciation Rights,
vesting of Restricted Stock Awards, vesting of RSU Awards or vesting of
Performance Awards, into Common Stock.     2.15   “Tax” means any applicable tax
and other compulsory payments such as social security and health tax
contributions under any applicable law.     2.16   “Trustee” means any person or
entity appointed by the Company to serve as a trustee and approved by the ITA,
all in accordance with the provisions of Section 102(a).     2.17   “Trustee 102
Award” means a 102 Award granted pursuant to Section 102(b) and held in trust
by, or under the control or supervision of, a Trustee, for the benefit of an
Approved Israeli Participant in an Employing Company, provided that such Award
shall be Settled using only Common Stock.     2.18   “Unapproved Israeli
Participant” means an Israeli Participant who is a Consultant or a Controlling
Shareholder.

3.   ISSUANCE OF AWARDS

  3.1   The persons eligible for participation in the Plan as Israeli
Participants shall include Approved Israeli Participants and Unapproved Israeli
Participants, provided, however, that (i) Approved Israeli Participants may not
be granted 3(i) Awards; and (ii) Unapproved Israeli Participants may not be
granted 102 Awards.

2



--------------------------------------------------------------------------------



 



  3.2   The Company may designate Awards granted to Approved Israeli
Participants pursuant to Section 102 as Trustee 102 Awards or Non-Trustee 102
Awards.     3.3   The grant of Trustee 102 Awards shall be made under this
Appendix, shall not be made until 30 days from the date the Plan has been
submitted for approval by the ITA and shall be conditioned upon the approval of
the Plan and this Appendix by the ITA.     3.4   Trustee 102 Awards may either
be classified as Capital Gain Awards (CGAs) or Ordinary Income Awards (OIAs).  
  3.5   No Trustee 102 Award may be granted under this Appendix to any Approved
Israeli Participant, unless and until the Company has filed with the ITA its
election regarding the type of Trustee 102 Awards, whether CGAs or OIAs, that
will be granted under the Plan and this Appendix (the “Election”). Such Election
shall become effective beginning the first date of grant of a Trustee 102 Award
under this Appendix and shall remain in effect at least until the end of the
year following the year during which the Company first granted Trustee 102
Awards. The Election shall obligate the Company to grant only the type of
Trustee 102 Award it has elected, and shall apply to all Israeli Participants
who are granted Trustee 102 Awards during the period indicated herein, all in
accordance with the provisions of Section 102(g). The Election shall not prevent
the Company from granting Non-Trustee 102 Awards, 3(i) Awards or Cash Awards
simultaneously.     3.6   All Trustee 102 Awards must be held in trust by, or
under the control or supervision of, a Trustee, as described in Section 4 below.
    3.7   The designation of Non-Trustee 102 Awards and Trustee 102 Awards shall
be subject to the terms and conditions set forth in Section 102.

4.   TRUSTEE

  4.1   Trustee 102 Awards which shall be granted under this Appendix and/or any
share of Common Stock allocated or issued upon Settlement of a Trustee 102 Award
and/or other shares of Common Stock received following any realization of rights
under the Plan shall be allocated or issued to the Trustee or controlled by the
Trustee, for the benefit of the Approved Israeli Participants, in accordance
with the provisions of Section 102. In the event that the requirements for
Trustee 102 Awards are not met, the Trustee 102 Awards may be regarded as
Non-Trustee 102 Awards, all in accordance with the provisions of Section 102.  
  4.2   With respect to any Trustee 102 Award, subject to the provisions of
Section 102, an Approved Israeli Participant shall not sell or release from
trust any share of Common Stock received upon the Settlement of a Trustee 102
Award and/or any share of Common Stock received following any realization of
rights, including, without limitation, stock dividends, under the Plan until the
lapse of the period of time required under Section 102 or any other period of
time determined by the ITA (the “Holding Period”). Notwithstanding the above, if
any such sale or release occurs during the Holding Period, the sanctions under
Section 102 shall apply to and shall be borne by such Approved Israeli
Participant.

3



--------------------------------------------------------------------------------



 



  4.3   Notwithstanding anything to the contrary, the Trustee shall not release
or sell any shares of Common Stock allocated or issued upon Settlement of a
Trustee 102 Award unless the Company, the Employing Company and the Trustee are
satisfied that the full amounts of Tax due have been paid or will be paid.    
4.4   Upon receipt of any Trustee 102 Award, the Approved Israeli Participant
will consent to the grant of the Award and to the Election under Section 102 and
undertake to comply with the terms of Section 102 and the trust arrangement
between the Company and the Trustee.

5.   THE AWARDS

The terms and conditions upon which the Awards shall be issued and Settled,
shall be as specified in the Israeli Award Agreement to be executed pursuant to
the Plan and to this Appendix. Each Israeli Award Agreement shall state, inter
alia, the number of shares of Common Stock to which the Award relates, the type
of Award granted thereunder (i.e., a CGA, OIA, Non-Trustee 102 Award, 3(i) Award
or Cash Award), and any applicable vesting provisions and exercise price that
may be payable.

6.   FAIR MARKET VALUE

Without derogating from Section 2.17 of the Plan and solely for the purpose of
determining the Participant’s tax liability pursuant to Section 102(b)(3), if at
the date of grant the Company’s shares of Common Stock are listed on any
established stock exchange or a national market system, or if the Company’s
shares of Common Stock will be registered for trading within ninety (90) days
following the date of grant, the fair market value of the Common Stock at the
date of grant of a CGA shall be determined in accordance with the average value
of the Company’s shares of Common Stock on the thirty (30) trading days
preceding the date of grant, or on the thirty (30) trading days following the
date of registration for trading, as the case may be.

7.   SETTLEMENT OF AWARDS

Settlement of Awards granted to Israeli Participants shall be subject to the
terms and conditions and, with respect to exercise, the method, as may be
determined by the Company and, when applicable, by the Trustee and/or the
Employing Company, in accordance with the requirements of Section 102.
8.  ASSIGNABILITY, DESIGNATION AND SALE OF AWARDS

  8.1.   Notwithstanding any other provision of the Plan, no Award or any right
with respect thereto, or purchasable hereunder, whether fully paid or not, shall
be assignable, transferable or given as collateral, or any right with respect to
any Award given to any third party whatsoever, and during the lifetime of the
Israeli Participant, each and all of such Israeli Participant’s rights with
respect to an Award shall belong only to the Israeli Participant. Any such
action made directly or indirectly, for an immediate or future validation, shall
be void.     8.2   As long as Awards or shares of Common Stock allocated or
issued hereunder are held by the Trustee on behalf of the Israeli Participant,
all rights of the Israeli Participant over the shares of Common Stock cannot be
transferred, assigned, pledged or mortgaged, other than by will or laws of
descent and distribution.

4



--------------------------------------------------------------------------------



 



9.   INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S APPROVAL

  9.1.   With regard to Trustee 102 Awards, the provisions of the Plan and/or
the Appendix and/or the Israeli Award Agreement shall be subject to the
provisions of Section 102 and any approval issued by the ITA and the said
provisions shall be deemed an integral part of the Plan, the Appendix and the
Israeli Award Agreement.     9.2.   Any provision of Section 102 and/or said
approval issued by the ITA which must be complied with in order to receive
and/or to maintain any tax benefit pursuant to Section 102, which is not
expressly specified in the Plan, the Appendix or the Israeli Award Agreement,
shall be considered binding upon the Company, the Affiliates and the Israeli
Participants.

10. DIVIDEND
Subject to the provisions of the Plan, with respect to all shares of Common
Stock allocated or issued to the Israeli Participant and held by the Israeli
Participant or by the Trustee, as the case may be, the Israeli Participant shall
be entitled to receive dividends, if any, in accordance with the quantity of
such shares of Common Stock, subject to the provisions of the Company’s
Certificate of Incorporation (and all amendments thereto) and subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102.

11.   TERMINATION

For the purpose of grants to Israeli Participants, the term Cause as defined in
Section 2.5 of the Plan shall inter alia include circumstances justifying the
revocation and/or reduction of an Israeli Participant’s entitlement to severance
pay under applicable Israeli law.

12.   TAX CONSEQUENCES

  12.1   Any tax consequences arising from the grant or Settlement of any Award,
from the payment for shares of Common Stock covered thereby or from any other
event or act (of the Company and/or an Affiliate and/or the Trustee and/or the
Israeli Participant), hereunder, shall be borne solely by the Israeli
Participant. The Company and/or the Affiliate and/or the Trustee shall withhold
Tax according to the requirements under the applicable laws, rules, and
regulations, including withholding taxes at source. Furthermore, the Israeli
Participant agrees to indemnify the Company and/or the Affiliate and/or the
Trustee and hold them harmless against and from any and all liability for any
such Tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
Tax from any payment made to the Israeli Participant.     12.2   The Company
and/or, when applicable, the Trustee shall not be required to release any share
of Common Stock to an Israeli Participant until all required Tax payments have
been fully made.     12.3   With respect to Non-Trustee 102 Awards, in case of
Termination of Employment, or otherwise if so requested by the Company or an
Affiliate, the Israeli Participant shall extend to the Company and/or the
Affiliate a security or guarantee for the payment

5



--------------------------------------------------------------------------------



 



      of Tax due at the time of sale of shares of Common Stock, in accordance
with the provisions of Section 102.     12.4   Section 409A of the United States
Internal Revenue Code and the guidance thereunder governs nonqualified deferred
compensation arrangements. If a participant is subject to U.S. taxation and
Section 409A of the United States Internal Revenue Code is not satisfied, such
participant will incur adverse tax consequences, including interest and
penalties.         Notwithstanding anything in this Appendix to the contrary,
the Plan will be administered, including for purposes of any distribution, in a
manner that is consistent with the Company’s good faith interpretation of
Section 409A of the United States Internal Revenue Code and the guidance
thereunder. None of the Company, any affiliate, the Plan administrator nor any
of their agents shall have any liability to any participant or beneficiary as a
result of any tax, interest, penalty or other payment required to be paid or due
pursuant to, or because of a violation of, Section 409A of the United States
Internal Revenue Code.

13.   ONE TIME BENEFIT, NOT A SALARY COMPONENT

The Awards and underlying Shares are extraordinary, one-time benefits granted to
the Participants, and are not and shall not be deemed a salary component for any
purpose whatsoever, including without limitation in connection with calculating
severance compensation under any applicable law.

14.   TERM OF PLAN AND APPENDIX

Notwithstanding anything to the contrary in the Plan and in addition thereto,
the Company shall obtain all approvals for the adoption of this Appendix or for
any amendment to this Appendix as are necessary to comply with (i) any
applicable law, including without limitation U.S. securities laws and the
securities laws of any other jurisdiction applicable to Awards granted to
Israeli Participants under this Appendix, (ii) any national securities exchange
on which the shares of Common Stock are traded, and (iii) any applicable rules
and regulations promulgated by the U.S. Securities and Exchange Commission.

15.   GOVERNING LAW

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Israel, without giving effect to the principles of
conflict of laws.
* * *

6